Citation Nr: 1511809	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  05-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholecystectomy.

3.  Entitlement to an evaluation in excess of 20 percent disabling for internal derangement, left knee, postoperative, with synovitis.

4.  Entitlement to an evaluation in excess of 10 percent disabling for arthritis of the left knee with limitation of motion.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for chondromalacia of the right knee.

6.  Entitlement to an effective date prior to April 15, 2009, for the grant of service connection for chondromalacia of the right knee. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, May 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additional evidence was submitted by the Veteran since the most recent statement of the case and supplemental statement of the case.  However, review of this evidence reveals that it is duplicative of the evidence already considered by the RO.  As such, remand for issuance of a Supplemental Statement of the Case is unnecessary.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 10 percent disabling for chondromalacia of the right knee; entitlement to an effective date prior to April 15, 2009, for the grant of service connection for chondromalacia of the right knee; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1984 Board decision denied the Veteran's initial claim of service connection for gallbladder disease.  

2.  An August 1998 RO rating decision denied the appellant's claims of entitlement to service connection for depression and declined to reopen the claim of service connection for gallbladder disease, status post cholecystectomy.  The appellant was notified but did not perfect an appeal of the decision.

3.  Evidence received since August 1998 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for depression and gallbladder disease, status post cholecystectomy.

4.  The Veteran's left knee does not manifest flexion limited to 30 degrees, any limitation of extension, or severe recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 1998 RO decision is not new and material; therefore, the claim of service connection for depression is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3.  Evidence received since the August 1998 RO decision is not new and material; therefore, the claim of service connection for gallbladder disease, status post cholecystectomy, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

4.  The criteria for a rating in excess of 20 percent for internal derangement, left knee, postoperative, with synovitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for a rating in excess of 10 percent for arthritis of the left knee with limitation of motion not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice regarding the claims to reopen was provided in August 2004, March 2006, and June 2008, and the claims were readjudicated in a June 2014 supplemental statement of the case.  April 2012 notice addressed the increased rating claim. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, private treatment records have been associated with the claims file, the Veteran was afforded VA medical examinations in September 2012 and February 2013.  These opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Applications to Reopen

In an August 1998 RO rating decision, the Veteran's claim of entitlement to service connection for depression as secondary to service-connected hepatitis and application to reopen a claim of entitlement to service connection for gallbladder disease, status post cholecystectomy, were denied.

The evidence before the VA at the time of the August 1998 RO rating decision consisted of the Veteran's service treatment records, VA treatment records and private treatment records.  The RO found that the evidence did not associate the Veteran's depression with his service-connected hepatitis.  In so doing the RO found that the opinion of Dr. B.W. was of less probative weight than the lack of any evidence of a psychiatric disorder for many years after service.  The RO found that the Veteran's gallbladder disease was not incurred in service and did not arise within one year of separation from service.  The Veteran filed a Notice of Disagreement with the decision; however, he did not perfect an appeal with a Substantive Appeal after the Statement of the Case was issued in May 2000.

The Veteran was afforded a VA examination with regard to his liver in April 2000.  This examination made reference to his gallbladder; however, it did not provide any opinion regarding whether it was related to service or to his service-connected hepatitis.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2004.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final denial of the claim of entitlement to service connection for depression, the Veteran was diagnosed with posttraumatic stress disorder in October 2003.  The diagnosis was based upon the Veteran's report of combat.  In November 2003 the Veteran reported that he was shipped to Vietnam and was involved in preparing and shipping vehicles out of Vietnam.  He stated that although most of the fighting was over, he was in a combat zone and feared walking on a land mine, or being fired upon.  Although this evidence is new, it is not material.  It is notable that the Veteran's Report of Transfer or Discharge (DD 214) indicates that the Veteran had no foreign service.  As such, the diagnosis of posttraumatic stress disorder is based on an inaccurate factual basis and, therefore, has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, the Veteran's report of service in Vietnam is inherently incredible as it is directly contradicted by the Veteran's DD 214 and is, therefore, not material.  Justus, 3 Vet. App. at 513; Duran v. Brown, 7 Vet. App. 216 (1994).  

The Veteran was afforded a VA medical examination in September 2012.  The examiner rendered the opinion that the Veteran's depression was less likely than not caused by his hepatitis or any other condition or event related to service.  This evidence is new, however, the negative nexus opinion does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  Therefore, the application to reopen the claim of entitlement to service connection for depression is denied.

Since the prior final denial of the application to reopen the claim of entitlement to service connection for cholecystectomy, the evidence associated with the claims file continues to reveal abdominal pain and status post cholecystectomy.  However, other than the Veteran's repeated assertions, there is no indication that his cholecystectomy is related to his active service or to his service-connected hepatitis.  As such, although the evidence associated with the claims file since August 1998 regarding the Veteran's cholecystectomy is new, it is not material as it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  Therefore, the application to reopen the claim of entitlement to service connection for cholecystectomy is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's internal derangement, left knee, postoperative, with synovitis, is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's arthritis of the left knee with limitation of motion is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  Arthritis due to trauma is evaluated as degenerative arthritis, which is evaluated based on limitation of motion under the specific diagnostic code applicable to the joint in question.  See 38 C.F .R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In October 2011 and October 2012, examination of the knees revealed no acute signs of inflammation and normal range of movement.  

The Veteran was afforded a VA medical examination in February 2013.  The Veteran was reported to be diagnosed with left knee meniscectomy with medial meniscectomy and residual end stage degenerative joint disease.  He had generalized left knee pain throughout the day.  The pain was increased with standing over ten minutes and walking over a block.  He was unable to squat or kneel.  Left knee flexion was 120 degrees with pain beginning at 80 degrees.  Extension was to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  The range of motion remained the same after repetitive use testing.  The Veteran had less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing in the left knee.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength of the left knee was normal.  Testing for anterior instability and posterior instability was normal.  Testing for medial-lateral instability revealed 1+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted to have had a meniscal tear of the left knee and to have undergone a meniscectomy with residual of end stage degenerative joint disease.  The Veteran had a scar on the left knee; however, the scar was not painful, unstable, or covers an area greater than 6 square inches.  He had a mildly antalgic gait favoring the left knee.  He regularly used a brace.  Imaging studies of the knee revealed arthritis.  There was no x-ray evidence of patellar subluxation.  The condition impacted the Veteran's ability to work as he was unable to engage in prolonged standing and walking.  However, the Veteran was noted to be able to engage in sedentary sitting employment.

The Veteran's left knee does not manifest flexion limited to 30 degrees, any limitation of extension, or severe recurrent subluxation or lateral instability.  Therefore, the Veteran's internal derangement, left knee, postoperative, with synovitis, does not warrant an evaluation in excess of 20 percent disabling and his arthritis of the left knee with limitation of motion does not warrant an evaluation in excess of 10 percent disabling.  Although the Veteran has undergone a meniscectomy, the Veteran has been compensated for the internal derangement of the knee with an evaluation of 20 percent disabling.  Thus a separate evaluation for dislocated semilunar cartilage under Diagnostic Code 5258 or symptomatic removal of semilunar cartilage under Diagnostic Code 5259 is not for consideration.  Therefore, the appeals are denied.

The Board considered whether a separate evaluation is warranted for the Veteran's scar under Diagnostic Code 7805.  Because the scar on the Veteran's left knee is not painful, unstable or larger than an area of 6 square inches, a separate compensable evaluation for scar is not warranted.  38 C.F.R. § 4.118.

The remaining Diagnostic Codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these Diagnostic Codes are not applicable.

C.  Extraschedular

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left knee disabilities are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for internal derangement, left knee, postoperative, with synovitis, is denied.

Entitlement to an evaluation in excess of 10 percent disabling for arthritis of the left knee with limitation of motion, is denied.


REMAND

In November 2012 the RO granted entitlement to service connection for chondromalacia of the right knee and assigned a 10 percent evaluation, effective April 15, 2009.  In December 2012 the Veteran filed a notice of disagreement with both the initial evaluation and the effective date assigned.  To date, the RO has not issued the Veteran a SOC with respect to the initial evaluation and effective date assigned for chondromalacia of the right knee.  Under the circumstances, remand of the issues to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran does not currently meet the schedular criteria for a TDIU.  However, the outcome of the issues of the initial evaluation and effective date assigned for the Veteran's right knee disability may impact the outcome of the issue of entitlement to a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issue of entitlement to a TDIU cannot be adjudicated until the issues of the initial evaluation and effective date assigned for the Veteran's right knee disability are resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC with respect to the claims of entitlement to an initial evaluation in excess of 10 percent disabling for chondromalacia of the right knee and entitlement to an effective date prior to April 15, 2009, for the grant of service connection for chondromalacia of the right knee to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


